DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 08/18/2022 has been entered.
 	Applicant’s amendment, filed 08/18/2022, amended claims 1-5, 7-12, 14-19, and 21-23.  Claims 1-23 are pending.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Erich C. Tzou (Reg. No. 56,927) on 08/26/2022.  See attached email correspondence.

Claims 1, 8, 15 & 23 have been amended as follows: 

1.	Currently Amended) A method, comprising:
storing object definition metadata for a database object type in a database data dictionary, the database object type corresponding to a user-defined object type in a database system, wherein an object type definition provides a schema for an object instance of the user-defined object type;
receiving, by the database system, a data stream to be mapped between the user-defined object type and hierarchical data from outside a database system; 
generating the object instance of the user-defined object type in response to accessing the object definition metadata for the user-defined object type in the database data dictionary; [[and]]
mapping between the hierarchical data and the object instance of the user-defined object type based at least in part on the object definition metadata stored in the database data dictionary, wherein 
a tree-based mapping procedure is executed to populate the object instance of the user-defined object type by matching a first leaf node in a first tree structure for a key in a key-value pair in the hierarchical data to a second leaf node in a second tree structure representing an object attribute of the user-defined object type stored in the database system; and[[.]]
performing a mismatch resolution in a first direction of a bi-directional mapping for the hierarchical data and the user-defined object type, wherein performing the mismatch resolution comprises: 
identifying a mismatch between at least one key-value pair in the hierarchical data and at least one object attribute of the user-defined object type; and
resolving the mismatch at least by performing at least one mismatch resolution operation of a plurality of mismatch resolution operations, wherein the plurality of mismatch resolution operations comprises:
ignoring the mismatch with default data; and
skipping the mismatch resolution in a second direction of the bi-directional mapping for the hierarchical data and the user-defined object type. 

8.	(Currently Amended) A system, comprising:
	a processor;
	a memory for holding programmable code; and 
wherein the programmable code includes instructions for storing object definition metadata for a database object type in a database data dictionary, the database object type corresponding to a user-defined object type in a database system, and an object type definition provides a schema for an object instance of the user-defined object type; 
receiving, by the database system, a data stream to be mapped between the user-defined object type and hierarchical data from outside a database system; 
generating the object instance of the user-defined object type in response to accessing the object definition metadata for the user-defined object type in the database data dictionary; [[and]]
mapping between the hierarchical data and the object instance of the user-defined object type based at least in part on the object definition metadata stored in the database data dictionary, wherein 
a tree-based mapping procedure is executed to populate the object instance of the user-defined object type by matching a first leaf node in a first tree structure for a key in a key-value pair in the hierarchical data to a second leaf node in a second tree structure representing an object attribute of the user-defined object type stored in the database system; and[[.]]
performing a mismatch resolution in a first direction of a bi-directional mapping for the hierarchical data and the user-defined object type, wherein performing the mismatch resolution comprises: 
identifying a mismatch between at least one key-value pair in the hierarchical data and at least one object attribute of the user-defined object type; and
resolving the mismatch at least by performing at least one mismatch resolution operation of a plurality of mismatch resolution operations, wherein the plurality of mismatch resolution operations comprises:
ignoring the mismatch with default data; and
skipping the mismatch resolution in a second direction of the bi-directional mapping for the hierarchical data and the user-defined object type. 

15.	(Currently Amended) A computer program product embodied on a non-transitory computer readable medium, the non-transitory computer readable medium having stored thereon a sequence of instructions which, when executed by a processor, executes:
storing object definition metadata for a database object type in a database data dictionary, the database object type corresponding to a user-defined object type in a database system, wherein an object type definition provides a schema for an object instance of the user-defined object type;
receiving, by the database system, a data stream to be mapped between the user-defined object type and hierarchical data from outside a database system; 
generating the object instance of the user-defined object type in response to accessing the object definition metadata for the user-defined object type in the database data dictionary; [[and]]
mapping between the hierarchical data and the object instance of the user-defined object type based at least in part on the object definition metadata stored in the database data dictionary, wherein 
a tree-based mapping procedure is executed to populate the object instance of the user-defined object type by matching a first leaf node in a first tree structure for a key in a key-value pair in the hierarchical data to a second leaf node in a second tree structure representing an object attribute of the user-defined object type stored in the database system; and[[.]]
performing a mismatch resolution in a first direction of a bi-directional mapping for the hierarchical data and the user-defined object type, wherein performing the mismatch resolution comprises: 
identifying a mismatch between at least one key-value pair in the hierarchical data and at least one object attribute of the user-defined object type; and
resolving the mismatch at least by performing at least one mismatch resolution operation of a plurality of mismatch resolution operations, wherein the plurality of mismatch resolution operations comprises:
ignoring the mismatch with default data; and
skipping the mismatch resolution in a second direction of the bi-directional mapping for the hierarchical data and the user-defined object type. 

23.	(Currently Amended) The method of claim 1, 




wherein a component embedding within the database system maps between the hierarchical data that is stored in one or more computing systems external to the database system and the user-defined object type that is stored in the database data dictionary within the database system.


Allowable Subject Matter
	Claims 1-23, as amended above, have been allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art of record, Naser et al. entitled “Two-Way Mapping between Object-Oriented Databases and XML” (cited in the Form 892 mailed 05/18/2022) teaches mapping an existing object-oriented database into XML and vice versa. The major motivation to carry out this study is the fact that it is necessary to facilitate platform independent exchange of the content of object oriented databases and the need to store XML in a structured database. There are more common features between the object-oriented model and XML and thus the two-way mapping from object-oriented databases into XML (and vice versa) should be less problematic.  To achieve the mapping, what we call the object graph is derived based on characteristics of the schema to be mapped. For object-oriented schema, the object graph simply summarizes and includes all nesting and inheritance links, which are the basics of the object-oriented model. Then, the inheritance is simulated in terms of nesting to get a simulated object graph. This way, everything in a simulated object graph is directly representable in XML format. Finally, we handle the mapping of the actual data from the object-oriented database into corresponding XML document(s). On the other hand, the common features between the object-oriented model and XML make it is more attractive to map from XML into object-oriented database; such mapping preserves database specifics. To achieve the mapping, the object graph is derived based on characteristics of the XML schema; it simply summarizes and includes all complex and simple elements and the links, which are the basics of the XML schema. Then, the links are simulated in terms of nesting to get a simulated object graph. This way, everything in a simulated object graph is directly representable in object-oriented database. Finally, we handle the mapping of the actual data from XML document(s) into the corresponding object-oriented database.

The prior art of record, USPN 7,464,099 to Irons et al. (cited in the IDS filed 08/18/2022) teaches transferring content from a file and a database. In this case, the file includes content instances, each content instance being associated with a respective field, and each field having a respective type. The transfer is achieved by determining the type of each field, and then storing each content instance in a store in accordance with the determined field type of the associated field. Each content instance can then be transferred to the database in accordance with the determined field type. A similar procedure is provided for creating XML files based on content within the database.

The prior art of record, USPN 7,096,224 to Murthy et al., teaches allowing users to register XML schemas in a database system. The database system determines, based on a registered XML schema, how to store within the database system XML documents that conform to the XML schema. This determination involves mapping constructs defined in the XML schema to constructs supported by the database system. Such constructs may include datatypes, hierarchical relationship between elements, constraints, inheritances, etc. Once the mapping has been determined, it is stored and used by the database system to determine how to store subsequently received XML documents that conform to the registered XML schema.

However, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art before the effective filing date of the claimed invention, the combination of limitations recited in independent claims 1, 8 & 15, as amended above.
Thus, independent claims 1, 8 & 15 are patently distinct over the prior art of record for at least the reasons above.  The remaining claims are dependent claims, thus they are also patently distinct over the prior art of record for at least the reasons above.

Independent claims 1, 8 & 15, as amended above, recite additional elements that, when considered as an ordered combination in the claims as a whole, integrate the judicial exception into a practical application.  Therefore, claims 1-23 are subject matter eligible.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        08/27/2022